TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 4, 2014



                                     NO. 03-11-00072-CV




        Appellants, State of Texas’ Agencies and Institutions of Higher Learning;
     Office of Public Utility Counsel; Steering Committee of Cities Served by Oncor;
      Oncor Electric Delivery Company, LLC; Alliance of TXU/Oncor Customers;
    Texas Industrial Energy Consumers; CenterPoint Energy Houston Electric, LLC//
                  Cross-Appellant, Public Utility Commission of Texas

                                                v.

     Appellees, Public Utility Commission of Texas; Office of Public Utility Counsel;
 Steering Committee of Cities Served by Oncor; Oncor Electric Delivery Company, LLC;
        Alliance of TXU/Oncor Customers; Texas Industrial Energy Consumers//
      Cross-Appellees, State of Texas’ Agencies and Institutions of Higher Learning;
 Steering Committee of Cities Served by Oncor; Oncor Electric Delivery Company, LLC;
                            Alliance of TXU/Oncor Customers




          APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, HENSON, AND GOODWIN
                  JUSTICE HENSON, NOT PARTICIPATING
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
      REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING –
                     OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on January 10, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. We therefore order that the motion for rehearing filed by Oncor is granted;
that the opinion and judgment dated August 6, 2014 are withdrawn; and that the portions of the

district court’s judgment on the issues of (1) franchise-fee expenses; (2) “lead days” for the

franchise-tax component of cash working capital; and (3) federal income-tax expense are

reversed and remanded to the Commission for further proceedings consistent with this opinion.

We reverse on the university-discount issue and render judgment that Oncor is not required to

provide state colleges and universities the discount outlined in section 36.351 of the Utilities

Code; and affirm the district court’s judgment in all other respects. Each party shall pay the

costs of appeal incurred by that party, both in this Court and the court below.